Name: 2011/186/Euratom: Council Decision of 14Ã June 2010 approving the conclusion, by the European Commission on behalf of the European Atomic Energy Community, of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Turkmenistan, of the other part, and the Exchange of Letters amending the Interim Agreement as regards the authentic language versions
 Type: Decision
 Subject Matter: energy policy;  European construction;  Asia and Oceania;  cooperation policy;  international affairs
 Date Published: 2011-03-26

 26.3.2011 EN Official Journal of the European Union L 80/1 COUNCIL DECISION of 14 June 2010 approving the conclusion, by the European Commission on behalf of the European Atomic Energy Community, of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Turkmenistan, of the other part, and the Exchange of Letters amending the Interim Agreement as regards the authentic language versions (2011/186/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the recommendation from the Commission, Whereas: (1) Pending the entry into force of the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Turkmenistan, of the other part, signed in Brussels on 25 May 1998, it is necessary to approve the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Turkmenistan, of the other part, signed in Brussels on 10 November 1999 (Interim Agreement) (1). (2) Article 31 of the Interim Agreement should be amended in order to take into account the new official languages of the Union since the signature of the Interim Agreement, by the Exchange of Letters between the European Community and Turkmenistan amending the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Turkmenistan, of the other part, as regards the authentic language versions (Exchange of Letters) (2). (3) The conclusion, by the European Commission on behalf of the European Atomic Energy Community, of the Interim Agreement, its Annexes, the Protocol and the declarations, and the Exchange of Letters, should be approved, HAS ADOPTED THIS DECISION: Sole Article The conclusion by the European Commission, on behalf of the European Atomic Energy Community, of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Turkmenistan of the other part, together with its Annexes, the Protocol and the declarations, and the Exchange of Letters between the European Community and Turkmenistan amending the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Turkmenistan, of the other part, as regards the authentic language versions, is hereby approved. Done at Luxembourg, 14 June 2010. For the Council The President C. ASHTON (1) See page 21 of this Official Journal. (2) See page 40 of this Official Journal.